   Case 1:18-cr-00491-WMR-CCB Document 261 Filed 07/12/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

  UNITED STATES OF AMERICA
                                         Criminal Action No.
  v.
                                         1:18-CR-491-WMR-CCB-2
  TYLER ROUSSELL,

           Defendant.

                                ORDER

       Having read and considered the Consent Motion to Continue

Defendant Tyler Roussell’s sentencing hearing, the Court finds that the

continuance is in the best interests of justice, and the Defendant does

not oppose the requested continuance. Accordingly, for good cause

shown,

  The motion is hereby GRANTED, and the sentencing hearing in the

above-styled case is continued to Wednesday, October 6, 2021 at 9:30

AM in Atlanta Courtroom 1705.

  SO ORDERED this 12th day of July, 2021.
